ORDER
PER CURIAM.
Gregory Hayes (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. In that motion, Movant sought to vacate a conviction for one count of first-degree robbery, Section 569.020, RSMo 2000, for which Movant was sentenced as a persistent offender to fifteen years’ imprisonment. On appeal, Movant argues the trial court erred in denying Movant’s Rule 29.15 without an evidentiary hearing because (1) trial counsel was ineffective for failing to request an instruction on receiving stolen property because the evidence would have supported receiving stolen property as opposed to first-degree robbery, and (2) appellate counsel was ineffective for failing to challenge on direct appeal the trial court’s denial of his motion to suppress and the denial of his objection to the in-court identification by Victim. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).